Citation Nr: 0003095	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  95-33 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for residuals of left ulnar nerve 
surgery performed at a VA facility in 1989.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for residuals of stomach surgery 
performed at a VA facility in 1965.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 1995 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran incurred no additional disability as a result 
of left ulnar nerve surgery in 1989.

3.  There is no competent medical evidence of a nexus between 
any current stomach disability and treatment or surgery at a 
VA facility.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of left ulnar nerve surgery 
performed at a VA facility in 1989 have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 1999).

2.  The claim of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) for residuals of 
stomach surgery performed at a VA facility in 1965 is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997.  However, for claims filed 
prior to October 1, 1997, a claimant is not required to show 
fault or negligence in medical treatment.  See generally 
Brown v. Gardner, 513 U.S. 115 (1994); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1) (1999).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2) 
(1999).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

However, the initial question which must be answered in this 
case is whether the veteran has presented well-grounded 
claims for compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999).  In this regard, the veteran 
has the burden of submitting evidence "sufficient to justify 
a belief by a fair and impartial individual" that a claim is 
well grounded; that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) to be well grounded, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of incurrence or 
aggravation of an injury or disability as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation; and medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See generally Jones v. West, 12 
Vet. App. 460 (1999); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).


II.  Residuals of left ulnar nerve surgery

Initially, the Board finds that the veteran has submitted a 
well-grounded claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for 
residuals of left ulnar nerve surgery in 1989.  In other 
words, this claim is plausible and capable of substantiation.  
See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. at 81. 

In this case, the veteran has contended that he currently 
suffers from symptoms resulting from left ulnar nerve surgery 
performed at a VA facility in September 1995, including the 
loss of use of the left hand and numbness of the left fifth 
finger.

The veteran underwent subcutaneous anterior transposition of 
the left ulnar nerve at a VA facility in November 1989, 
following several months of treatment for compression 
neuropathy of the left ulnar nerve.  No complications were 
noted immediately following the surgery.  However, the report 
of the veteran's hospitalization indicates that he 
"developed edema of the forearm and hand as a result of a 
compression from the splint he was wearing."  

In subsequent months, the veteran was treated for complaints 
of continued ulnar nerve symptomatology.  A May 1990 VA 
treatment record contains an impression of markedly severe 
left ulnar neuropathy, with complete degeneration in the 
distal distribution for the muscles innervated by the nerve.  
A September 1990 VA treatment record indicates that the 
veteran had complaints of a pain and a loss of sensation in 
the left fifth finger.  The veteran's examiner noted that an 
examination suggested extensive neurogenic degeneration in 
the distal distribution of the left ulnar nerve.

A May 1995 VA hand, thumb, and fingers examination report 
reflects the veteran's complaints of weakness of the left 
forearm and hand following the 1989 surgery, and this report 
contains a diagnosis of a "[h]istory of postoperative left 
ulnar transplant for decompression with apparent 
consequence."  However, the report of a VA neurological 
examination from the same date indicates that the veteran's 
left ulnar compression neuropathy was markedly improved.  
Also, the report of a July 1997 VA neurological examination 
indicates that the veteran had "excellent results" and "no 
measurable functional impairment" as a result of his prior 
surgery.  An April 1998 VA aid and attendance examination 
report contains a diagnosis of "[p]ost-op translocation, 
left ulnar nerve with ulnar nerve impairment per EMG," with 
no further information regarding the etiology of the 
veteran's current left ulnar nerve problems.  

In view of the conflicting evidence noted above, the Board 
referred the veteran's claims file to a Veterans Health 
Administration (VHA) doctor for further review.  In an 
October 1999 letter, a VHA doctor noted that he had reviewed 
the veteran's claims file and that, in view of the evidence 
of record, he found that the veteran had recovered from his 
ulnar nerve transposition.  This doctor noted that the 
veteran did incur a disability from the left upper extremity 
surgery, but this disability was limited to a period of time 
from 1989 to 1995.  Subsequently, it appeared that the 
veteran's disability, resulting from compression neuropathy 
due to a tight splint, had resolved and that he had actually 
improved from his pre-surgical condition.  

In this case, the Board observes that several medical reports 
of record reflect that the veteran had increased 
symptomatology of the left ulnar nerve following his 1989 
surgery.  However, the only medical record which addresses 
the question of whether the veteran had current and permanent 
additional disability resulting from the surgery is the 
October 1999 VHA letter.  In this letter, the doctor who 
reviewed the veteran's claims file noted that, while the 
veteran had post-surgical symptomatology, this had resolved, 
and his left ulnar neuropathy had improved since the surgery.  
Given that this doctor had an opportunity to review the 
veteran's entire claims file, the Board finds that his 
opinion has considerable probative value.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence").  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

The Board has reviewed the medical evidence noted above and 
finds that, on balance, this evidence does not support the 
veteran's contention that he incurred additional permanent 
disability as a result of his 1989 left ulnar nerve surgery.  
In this regard, the Board observes that the only other 
evidence of record supporting the veteran's claim is his own 
lay opinion, described above.  However, the veteran has not 
been shown to possess the medical expertise necessary to 
provide a competent opinion regarding causation.  See 
Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Overall, the evidence of record supports the conclusion that 
the veteran incurred no additional left ulnar nerve 
disability as a result of his 1989 surgery.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for residuals of left ulnar nerve surgery 
performed at a VA facility in 1989.  In reaching this 
determination, the Board has considered the doctrine of 
reasonable doubt, as set forth in 38 U.S.C.A. § 5107(b) (West 
1991).  However, as the preponderance of the evidence is 
against the veteran's claim, this doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

III.  Residuals of stomach surgery

In this case, the veteran has contended that he suffers from 
residuals of stomach surgery performed at a VA facility in 
1965.  Specifically, the veteran has described stomach pain, 
diarrhea, and weight loss. 

While the RO was unable to obtain records of the veteran's 
reported 1965 surgery, reference is made to this surgery in 
several medical reports.  A February 1985 VA examination 
report contains notations of the veteran's 1965 stomach 
surgery but does not indicate any residuals of such surgery.  
A May 1995 VA stomach examination report contains a diagnosis 
of postoperative status with Billroth II gastric resection 
and vagectomy following a closure of a perforated ulcer, 
without residual complications (although these results were 
noted to be questionable because the veteran had eaten prior 
to upper gastrointestinal studies).  The report of a May 1996 
VA general medical examination includes a diagnosis of a 
history of a partial gastrectomy (Billroth II) in 1965 for a 
bleeding ulcer, with subsequent intermittent diarrhea 
problems.  

In July 1997, the veteran underwent a second VA stomach 
examination.  Upper gastrointestinal x-rays revealed a 
postoperative partial gastric resection, with Billroth II 
anastomosis.  The diagnosis was postoperative status partial 
gastric resection with Billroth II anastomosis in 1965, with 
mild asymptomatic secondary dilation of the common bile duct, 
apparently from scar tissue, and mild intermittent diarrhea 
over the years without incapacitation.  The veteran's 
previous stomach surgery was also noted in the report of a 
July 1997 peripheral nerves examination.  Additionally, the 
report of an April 1998 VA aid and attendance examination 
contains a diagnosis of post-operative status Billroth II 
partial gastric resection, with good results.  These 
examination reports, along with the other medical reports of 
record, do not include any opinions relating any current 
stomach problems to the veteran's 1965 surgery.

In this case, the Board finds that there is no competent 
medical evidence of record suggesting a nexus between a 
current stomach disorder and treatment or surgery at a VA 
facility.  Indeed, the only evidence of record supporting a 
nexus between the veteran's claimed disability and VA 
treatment is his lay opinion, as indicated in the testimony 
from his April 1995 VA hearing.  However, the Board would 
point out that the veteran has not been shown to possess the 
requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
See Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  See also LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner and unenhanced by 
any additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for residuals of VA stomach surgery in 
1965 is well grounded.  Given the absence of competent 
medical evidence to support the veteran's claim, this claim 
must be denied as not well grounded.  Since this claim is not 
well grounded, the VA has no further duty to assist the 
veteran in developing the record to support his claim.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997). 

In the appealed rating decision, the RO denied the veteran's 
claim on its merits, although the RO continued this denial on 
the basis that the claim was not well grounded in an October 
1998 Supplemental Statement of the Case.  As noted above, the 
Board has denied this claim as not well grounded.  
Nevertheless, regardless of the disposition of the RO, the 
Board observes that the United States Court of Appeals for 
Veterans Claims has held that no prejudice to the veteran 
results in cases where the RO denies a claim for service 
connection on the merits and does not include an analysis of 
whether the veteran's claim is well grounded, and the Board 
denies the same claim as not well grounded.  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for residuals of left ulnar nerve surgery 
performed at a VA facility in 1989 is denied.

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for residuals of stomach surgery performed at a VA 
facility in 1965 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

